Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-2 and 4-5 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Mishima (US 10451175 B2).
Regarding claim 1, Mishima teaches a chain guide (1) attached to an engine block (column 6, lines 36-51) by a mounting bolt (25) and slidably guiding a running chain (C)(column 7, lines 31-41), the chain guide comprising:
	a mounting part (2) provided with a shaft hole (20) through which the mounting bolt is passed; and
	an oil jet passage (2c) for injecting lubricating oil, supplied to the shaft hole at a predetermined pressure (it is inherent that the usage of an oil pump implies the pressure is predetermined), toward the chain (ejected from 3a, see fig 8). 

Regarding claim 2, Mishima teaches the chain guide of claim 1 disclosed above, and further teaches that the chain guide (1) comprises an attachment surface (side of 2 as seen in fig 10) that is to be attached to the engine block (column 6 lines 36-42), an oil inlet passage (start of 2c on inside of bore) for making an oil supply port of the engine block and the shaft hole (20) communicate with each other (inherent that when oil is supplied through the bolt, it is being supplied from the engine block the bolt is fastened into). 

Regarding claim 4, Mishima teaches the chain guide of claim 1 disclosed above, and further teaches that the mounting bolt (25) includes an oil passage (25b) making the oil supply port of the engine block and the shaft hole (20) communicate with each other (column 6, lines 36-57), the oil passage is configured to have an oil inlet port (25b at end of bolt) at a distal end in an axial direction of the mounting bolt (fig 10) and an oil release port (25c) opened in a side face of a shaft part of the mounting bolt (see fig 10).

Regarding claim 5, Mishima teaches the chain guide of claim 1 disclosed above, and further teaches that the oil jet passage (2c) is formed by an oil jet hole having an oil inlet port (opening of 2c on inside of bore) opened in an inner surface of the shaft hole (20), and a circumferential groove (25C) is formed to at least one of an inner face of the shaft hole and a side face of the mounting bolt, at a position where the oil inlet port of the oil jet hole opens (column 6, line 28-column 7 line 3). 
Allowable Subject Matter
Claim 3  objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  No prior art, alone or in combination, teaches or reasonably suggests a chain guide mechanism as is taught with the limitations in claim 1 that further contains an arc shaped oil collecting groove at a position opposite the oil supply port of the engine block.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Mishima (JP 2015209924 A), Burkhard (DE 102004005797 A1), Assel (DE 102004058948 A1), Pflug (US 7942769 B2), Geibel (US 9835232 B2).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EMILY ROSE KINCAID whose telephone number is (571)272-8014. The examiner can normally be reached 8:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gene Crawford can be reached on (571) 272-6911. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/GENE O CRAWFORD/Supervisory Patent Examiner, Art Unit 3651                                                                                                                                                                                                        

/E.R.K./Examiner, Art Unit 3651